                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 305
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
BARRY WALLACE, II,                               )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge David A. Ruiz, regarding the change of plea hearing of Barry Wallace, II, which

was referred to the Magistrate Judge with the consent of the parties.

           On May 22, 2019, the government filed a 1 count Indictment, charging Defendant

Barry Wallae, II, with Felon in Possession of Firearm and Ammunition, in violation of Title 81 U.

S. C. Section 922(g)(1) and 924(a)(2). Defendant Wallace was arraigned on June 4, 2019, and

entered a plea of not guilty to Count 1 of the Indictment, before Magistrate Judge Limbert. On

September 3, 2019 Magistrate Judge Ruiz received Defendant Wallace’s plea of guilty to Count 1

of the Indictment, and issued a Report and Recommendation (“R&R”), concerning whether the plea

should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Wallace is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis
for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The

plea agreement is approved.

         Therefore, Defendant Wallace is adjudged guilty to Count 1 of the Indictment, in violation

of Title 18 U. S. C. Section 922(g)(1) and 924(a)(2). This matter was referred to the U. S. Probation

Department for the completion of a pre-sentence investigation and report. Sentencing will be held

on December 9, 2019, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House,

801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
October 4, 2019, 2018
